Conceding that an administrator can receive no credit for disbursements which he made improperly, such as the payment of an allowed and approved claim against the estate at the instance of an attaching creditor of the claimant, nevertheless, where it appears that the owner of the claim seeks to falsify the account of the administrator for that reason alone, the burden is upon him to satisfy the court of his right to the fund. Having failed in this, I see no reason for reversing the order upon the single ground that the administrator exceeded his authority.